Title: To James Madison from Robert Brent, 7 September 1813
From: Brent, Robert
To: Madison, James


Sir
City of Washington September 7th. 1813.
Finding material inconveniences frequently resulting to the public service, in the time consumed by the nomination, approbation, and instruction given to paymasters of Regiments, at a distance from the seat of Government I have in consequence thought it advisable to address a letter of which I have the honor of enclosing you a copy, to Major Genl Harrison, requesting him on the contingences therein stated to make provisional appointments of paymasters to Regiments.
You will have the goodness, if you do not deem it improper, to sanction this measure.
The Secretary of War not being at the seat of Government, I have submitted this case immediately to you.
It appears to be very much desired by the Secy: of War from conversation I have had with him, to have a District paymaster in each of the military Districts; with such number of assistant district paymasters as may enable them to perform the duty of each District with facility.
In the winter of 1812, in consequence of a request from the then Secy. of War, a bill was drawn and communicated from this office containing provision for the appointment of assistant district paymasters, as well as District paymasters, which provision is not contained in a Bill that pass’ed on the 16th May 1812, by that bill authority is given to the President of the united States to appoint as many District paymasters as in his judgment the service may require.
It is beleived by the assistant adjutant Genl. here Majr. Gardner and he states it to be the opinion of the Secy. of War also, that under the provision made by that Bill you are authorised to appoint, assistant, as well as District Paymasters. See the 1st. Secn: of an act entitled “an act making further provision for the Army of the united States” passed on the 16th. May 1812.
I doubt the power myself, but if you consider the power given by that act as sufficient, it will add much to the facility of the pay department, that such arrangement could be adopted.
It is under this impression, I have taken the liberty of submitting the subject to you.
I transmit you with this packet several nominations for the situation of paymasters, which if approved, you will have the goodness to return. I have the honor to be with Sentiments of great respect and Esteem, Sir Your Obt. Sert.
Robert Brentpm us army.
